DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 5/27/22.  As directed by the amendment, claims 1, 8 and 16 have been amended; claim 2, 3 and 9, 10 and 17 have been cancelled.  Claims 1, 3-8, 10-20 are pending in this application.


CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beers US 20120227289 A1 (herein after Beers) in view of Trauner US 20130291410 A1 (herein after Trauner) and  Coomes  US 20050120589 A1 (herein after Coomes).

Regarding claim 1, Beers discloses a foot protector, comprising: a one-piece (as seen in annotated Figure 14, 20 and 21), molded flexible member (paragraph 0009, 0039, 0040 and 0060, 0069) having an outer shape and dimensions adapted to match an outer shape and dimensions of a sole of a wearer's foot (as seen in annotated Figure 14, 20 and 21), said molded flexible member (paragraph 0009, 0039, 0040 and 0060, 0069) having a molded top (as seen in annotated Figure 14, 20 and 21), a molded bottom (paragraph 0009, 0039, 0040 and 0060, 0069, as seen in annotated Figure 14, 20 and 21), and a molded outer edge periphery (paragraph 0009, 0039, 0040 and 0060, 0069, as seen in annotated Figure 14, 20 and 21), said molded outer edge periphery (paragraph 0009, 0039, 0040 and 0060, 0069, as seen in annotated Figure 14, 20 and 21) and having a height greater than said molded outer edge periphery (paragraph 0009, 0039, 0040 and 0060, 0069, as seen in annotated Figure 14, 20 and 21), all of said relief members having a first height measured from said flat surface (as seen in annotated Figure 14, 20 and 21) and said contiguous raised rim having a second height measured from said flat surface (as seen in annotated Figure 14, 20 and 21), wherein said first height is less than said second height and wherein (as seen in annotated Figure 14, 20 and 21), each time the wearer's foot steps on a ground surface when the wearer's foot is on said molded top (paragraph 0009, 0039, 0040 and 0060, 0069, as seen in annotated Figure 14, 20 and 21), said relief members are pressed downward towards the ground surface for contact with the ground surface (as seen in annotated Figure 14, 20 and 21) after said contiguous raised rim contacts the ground surface to provide cushioning for the wearer's foot (as seen in annotated Figure 14, 20 and 21).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Said relief members contact the ground surface after said contiguous raised rim contacts the ground surface to provide cushioning for the wearer’s foot.)][AltContent: connector][AltContent: textbox (Second height)][AltContent: connector][AltContent: textbox (First height)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Ground surface)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    492
    419
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    701
    410
    media_image2.png
    Greyscale




However, Beers is specifically silent to said top including a raised arch region adjacent to said outer edge periphery wherein said raised arch region is configured to follow the contour of the underside of the arch of the wearer's foot when the wearer's foot is placed on said top. 

Trauner discloses said top including a raised arch region adjacent to said outer edge periphery (as seen in annotated Figures 9, 13 and 14), wherein said raised arch region is configured to follow the contour of the underside of the arch of the wearer's foot (as seen in annotated Figures 9, 13 and 14) when the wearer's foot is placed on said top (as seen in annotated Figures 9, 13 and 14). 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A raised arch region adjacent to said outer edge periphery.)][AltContent: textbox (The raised arch region is configured to follow the contour of the underside of the arch of the wearer's foot when the wearer's foot is placed on said top.)][AltContent: textbox (Said top including a raised arch region adjacent to said outer edge periphery.)]
    PNG
    media_image3.png
    637
    405
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    647
    438
    media_image4.png
    Greyscale



Beers is analogous art to the claimed invention as it relates to footwear soles with varied tread heights. Trauner is analogous art to the claimed invention as it relates to foot protectors with an arch support.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the relief regions of Beers with said top including a raised arch region adjacent to said outer edge periphery wherein said raised arch region is configured to follow the contour of the underside of the arch of the wearer's foot when the wearer's foot is placed on said top as taught by Trauner in order to provide support for the wearer’s foot.  The modification of the contour of the protector would be a simple modification to obtain predictable results, providing better support and comfort to the wearer during wear.

However, Beers and Trauner is silent to said bottom including a flat surface and a contiguous raised rim extending all along said bottom at said outer edge periphery, and said bottom including a plurality of spaced-apart relief members at a region of said bottom bounded by said contiguous raised rim.

Coomes discloses said bottom including a flat surface (as seen in annotated Figure 1a and 3) and a contiguous raised rim extending all along said bottom (as seen in annotated Figure 1a and 3) at said outer edge periphery (as seen in annotated Figure 1a and 3), and said bottom including a plurality of spaced-apart relief members (as seen in annotated Figure 1a and 3) at a region of said bottom bounded by said contiguous raised rim (as seen in annotated Figure 1a and 3).


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A relief members include a concentric arrangement of contiguous ridges.)][AltContent: textbox (Flat surface)][AltContent: arrow][AltContent: textbox (Relief members)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A contiguous raised rim.)]
    PNG
    media_image5.png
    441
    494
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    479
    468
    media_image6.png
    Greyscale





Commes is analogous art to the claimed invention in that it provides a sole surface having a decorative raised tread surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the bottom sole surface of Beers and Trauner, with said bottom including a flat surface and a contiguous raised rim along said bottom at said outer edge, and said bottom including a plurality of spaced-apart relief members at a region of said bottom bounded by said contiguous raised rim, as taught by Coomes in order to form a region of padding in specific areas of the foot during wear.  The modification of the bottom surface would be a simple modification to obtain predictable results, the ability to provide more protection and padding to the heel and ball of the foot when the protective member is worn. Further the improved bottom surface would provide an antiskid tread to the foot protector for personal safety when worn.
Regarding claim 4, the modified foot protector of the combined references discloses wherein said relief members include a concentric arrangement of contiguous ridges (as seen in annotated Figure 1 of Commes).
Regarding claim 5, the modified foot protector of the combined references discloses wherein said concentric arrangement is adapted to be aligned with a region of the wearer’s foot extending from the ball of the wearer’s foot to the mid-arch of the wearer’s foot (as seen in annotated Figure 1a of Commes).
Regarding claim 6, the modified foot protector of the combined references discloses wherein said relief members are adapted to be aligned with a region of the wearer’s foot extending from the ball of the wearer’s foot to the heel of the wearer’s foot (as seen in annotated Figure 15 of Trauner).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Relief members)]
    PNG
    media_image7.png
    351
    178
    media_image7.png
    Greyscale

Regarding claim 7, the modified foot protector of the combined references discloses an adhesive on at least a portion (109 of Trauner) of said molded top (as seen in annotated Figures 9, 13 and 14 of Trauner), said adhesive adapted to adhere to the sole of the wearer’s foot (paragraph 0064 of Trauner).
Regarding claim 8, Beers discloses a foot protector (as seen in annotated Figure 14, 20 and 21), comprising: a one-piece (paragraph 0009, 0039, 0040 and 0060, 0069), molded flexible member (paragraph 0009, 0039, 0040 and 0060, 0069) having a contiguous body whose outer shape and dimensions are adapted to match an outer shape and dimensions of a sole of a wearer's foot (as seen in annotated Figure 14, 20 and 21), said molded flexible member (paragraph 0009, 0039, 0040 and 0060, 0069) having a top surface (as seen in annotated Figure 14, 20 and 21), a flat bottom surface (as seen in annotated Figure 14, 20 and 21), and an outer edge periphery (as seen in annotated Figure 14, 20 and 21), all of said relief members having a first height measured from said flat bottom surface (as seen in annotated Figure 14, 20 and 21) and said contiguous raised rim having a second height measured from said flat bottom surface (as seen in annotated Figure 14, 20 and 21), wherein said first height is less than said second height (as seen in annotated Figure 14, 20 and 21).

However, Beers is specifically silent to a raised arch region coupled to said top surface adjacent to said outer edge periphery and having a height greater than said outer edge periphery at said top surface, wherein said raised arch region is configured to follow the contour of the underside of the arch of the wearer's foot when the wearer's foot is placed on said top surface and wherein, each time the wearer's foot steps on a ground surface when the wearer's foot is on said top surface.

Trauner discloses a raised arch region (as seen in annotated Figures 9, 13 and 14) coupled to said top surface adjacent to said outer edge periphery (as seen in annotated Figures 9, 13 and 14) and having a height greater than said outer edge periphery at said top surface (as seen in annotated Figures 9, 13 and 14), wherein said raised arch region is configured to follow the contour of the underside of the arch of the wearer's foot when the wearer's foot is placed on said top surface (as seen in annotated Figures 9, 13 and 14) (as seen in annotated Figures 9, 13 and 14) and wherein each time the wearer's foot steps on a ground surface when the wearer's foot is on said top surface (as seen in annotated Figures 9, 13 and 14). 

Beers is analogous art to the claimed invention as it relates to footwear soles with varied tread heights. Trauner is analogous art to the claimed invention as it relates to foot protectors with an arch support.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the relief regions of Beers with said top including a raised arch region adjacent to said outer edge periphery wherein said raised arch region is configured to follow the contour of the underside of the arch of the wearer's foot when the wearer's foot is placed on said top as taught by Trauner in order to provide support for the wearer’s foot.  The modification of the contour of the protector would be a simple modification to obtain predictable results, providing better support and comfort to the wearer during wear.

However, Beers and Trauner is silent to said bottom including a flat surface and a contiguous raised rim extending all along said bottom at said outer edge periphery, and said bottom including a plurality of spaced-apart relief members at a region of said bottom bounded by said contiguous raised rim, said relief members are pressed downward towards the ground surface for contact with the ground surface after said contiguous raised rim contacts the ground surface to provide cushioning for the wearer's foot.

Coomes discloses a contiguous raised rim coupled to said flat bottom surface and extending all along said flat bottom surface at said outer edge periphery (as seen in annotated Figure 1a and 3), and a plurality of spaced-apart relief members coupled to said flat bottom surface (as seen in annotated Figure 1a and 3) at a region thereof bounded by said contiguous raised rim (as seen in annotated Figure 1a and 3), said relief members are pressed downward towards the ground surface for contact with the ground surface (as seen in annotated Figure 1a and 3) after said contiguous raised rim contacts the ground surface to provide cushioning for the wearer's foot (as seen in annotated Figure 1a and 3).  

Commes is analogous art to the claimed invention in that it provides a sole surface having a decorative raised tread surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the bottom sole surface of Beers and Trauner, with said bottom including a flat surface and a contiguous raised rim along said bottom at said outer edge, and said bottom including a plurality of spaced-apart relief members at a region of said bottom bounded by said contiguous raised rim, as taught by Coomes in order to form a region of padding in specific areas of the foot during wear.  The modification of the bottom surface would be a simple modification to obtain predictable results, the ability to provide more protection and padding to the heel and ball of the foot when the protective member is worn. Further the improved bottom surface would provide an antiskid tread to the foot protector for personal safety when worn.
Regarding claim 11, the modified foot protector of the combined references discloses wherein said relief members include a concentric arrangement of contiguous ridges (as seen in annotated Figure 1a of Commes).
Regarding claim 12, the modified foot protector of the combined references discloses wherein said concentric arrangement is adapted to be aligned with a region of the wearer’s foot extending from the ball of the wearer’s foot to the mid-arch of the wearer’s foot (as seen in annotated Figure 1a of Commes).
Regarding claim 13, the modified foot protector of the combined references discloses wherein said relief members  are adapted to be aligned with a region of the wearer’s foot extending from the ball of the wearer’s foot to the heel of the wearer’s foot (as seen in annotated Figure 15 of Trauner).
Regarding claim 14, the modified foot protector of the combined references discloses an adhesive on at least a portion of said top surface (109, paragraph 0064 of Trauner), said adhesive adapted to adhere to the sole of the wearer’s foot (as seen in annotated Figures 9, 13 and 14 of Trauner).
Regarding claim 15, the modified foot protector of the combined references discloses a sheet of releasable material coupled to said adhesive (paragraph 0059 of Trauner), wherein said sheet is removable to expose said adhesive (paragraph 0059 of Trauner).
Regarding claim 16, Beers discloses a foot protector, comprising: a one-piece (paragraph 0009, 0039, 0040 and 0060, 0069), molded flexible member (paragraph 0009, 0039, 0040 and 0060, 0069, as seen in annotated Figure 14, 20 and 21) having an outer shape and dimensions adapted to match an outer shape and dimensions of a sole of a wearer's foot (as seen in annotated Figure 14, 20 and 21), said molded flexible member having a molded top (paragraph 0009, 0039, 0040 and 0060, 0069, as seen in annotated Figure 14, 20 and 21), a molded bottom (paragraph 0009, 0039, 0040 and 0060, 0069, as seen in annotated Figure 14, 20 and 21), and a molded outer edge periphery (paragraph 0009, 0039, 0040 and 0060, 0069, as seen in annotated Figure 14, 20 and 21), all of said relief members having a first height measured from said flat surface (as seen in annotated Figure 14, 20 and 21) and said contiguous raised rim having a second height measured from said flat surface (as seen in annotated Figure 14, 20 and 21), wherein said first height is less than said second height (as seen in annotated Figure 14, 20 and 21).  

However, Beers is specifically silent to said top including a raised arch region adjacent to said outer edge periphery wherein said raised arch region is configured to follow the contour of the underside of the arch of the wearer's foot when the wearer's foot is placed on said top. 

Trauner discloses said top including a raised arch region (as seen in annotated Figures 9, 13 and 14) adjacent to said outer edge periphery (as seen in annotated Figures 9, 13 and 14) and having a height greater than said molded outer edge periphery (as seen in annotated Figures 9, 13 and 14), wherein said raised arch region is configured to follow the contour of the underside of the arch of the wearer's foot when the wearer's foot is placed on said top (as seen in annotated Figures 9, 13 and 14), an adhesive on at least a portion of said top (109, paragraph 0064), said adhesive adapted to adhere to the sole of the wearer's foot (as seen in annotated Figure 15); and a sheet of releasable material coupled to said adhesive (paragraph 0050), wherein said sheet is removable to expose said adhesive (paragraph 0050) wherein each time the wearer's foot steps on a ground surface when the sole of the wearer's foot is adhered to said top via said adhesive (as seen in annotated Figures 9, 13 and 14). 

Beers is analogous art to the claimed invention as it relates to footwear soles with varied tread heights. Trauner is analogous art to the claimed invention as it relates to foot protectors with an arch support.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the relief regions of Beers with said top including a raised arch region adjacent to said outer edge periphery wherein said raised arch region is configured to follow the contour of the underside of the arch of the wearer's foot when the wearer's foot is placed on said top as taught by Trauner in order to provide support for the wearer’s foot.  The modification of the contour of the protector would be a simple modification to obtain predictable results, providing better support and comfort to the wearer during wear.

However, Beers and Trauner is silent to said bottom including a flat surface and a contiguous raised rim extending all along said bottom at said outer edge periphery, and said bottom including a plurality of spaced-apart relief members at a region of said bottom bounded by said contiguous raised rim.

Coomes said bottom including a flat surface (as seen in annotated Figure 1a and 3) and a contiguous raised rim (as seen in annotated Figure 1a and 3) extending all along said molded bottom at said outer edge periphery (as seen in annotated Figure 1a and 3), and said bottom including a plurality of spaced-apart relief members at a region of said bottom bounded by said contiguous raised rim (as seen in annotated Figure 1a and 3), said relief members are pressed downward towards the ground surface (as seen in annotated Figure 1a and 3) for contact with the ground surface after said contiguous raised rim contacts the ground surface to provide cushioning for the wearer's foot (as seen in annotated Figure 1a and 3). 

Commes is analogous art to the claimed invention in that it provides a sole surface having a decorative raised tread surface.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the bottom sole surface of Beers and Trauner, with said bottom including a flat surface and a contiguous raised rim along said bottom at said outer edge, and said bottom including a plurality of spaced-apart relief members at a region of said bottom bounded by said contiguous raised rim, as taught by Coomes in order to form a region of padding in specific areas of the foot during wear.  The modification of the bottom surface would be a simple modification to obtain predictable results, the ability to provide more protection and padding to the heel and ball of the foot when the protective member is worn. Further the improved bottom surface would provide an antiskid tread to the foot protector for personal safety when worn.

Regarding claim 18, the modified foot protector of the combined references discloses wherein said relief members include a concentric arrangement of contiguous ridges (as seen in annotated Figure 1 of Commes).
Regarding claim 19, the modified foot protector of the combined references discloses wherein said concentric arrangement is adapted to be aligned with a region of the wearer’s foot extending from the ball of the wearer’s foot to the mid-arch of the wearer’s foot (as seen in annotated Figure 1a of Commes).
Regarding claim 20, the modified foot protector of the combined references discloses wherein said relief members are adapted to be aligned with a region of the wearer’s foot extending from the ball of the wearer’s foot to the heel of the wearer’s foot (as seen in annotated Figure 15 of Trauner).

Arguments

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards the structural elements, included in the amended claims and thus do not apply to the newly added prior art used to teach the amended limitation and the combinations of references used, and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Catherine M. Ferreira/
Examiner, Art Unit 3732
/ALISSA J TOMPKINS/
Supervisory Patent Examiner, Art Unit 3732